DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1(line 3) is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 9-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2002/0013635) in view of Wang et al. (US 5,566,092).

Regarding Claim 9. Gotou teaches a method of predicting maintenance events for industrial machines comprising (abstract; fig.10, 21, 26-32): 
generating streams of industrial machine health monitoring data by applying machine learning to data representative of conditions of portions of industrial machines (sensor waveform: fig. 6-7; [0144]; 109: fig. 26-27; 3: fig. 26, [0123]- [0214]), the condition representative data comprising vibration data (fig. 6-7, [0058]; vibration sensor 3: fig. 26, [0123]- [0214]); 
accessing, from a data storage device disposed with the industrial machine (111: fig.26), moving part- specific configuration information for the at least one moving part of the industrial machine ([0215], [0251], fig. 30A); 
predicting industrial machine service recommendations responsive to the health monitoring data and the part-specific configuration information (diagnosing 114:[0225]-[0228], [0233]-[0236];repair decision: [0239]; fig. 30B) by a management function([0236])
producing at least one of orders (124: fig. 26) and requests for service and parts responsive to receiving the industrial machine service recommendations (fig. 7; [0042], [0198]); and 
(fig. 7; [0042], [0198], [0239]), thereby validating (i.e. agreement) the services performed while producing a ledger of service activity and results for individual industrial machines (agreement, planning, diagnosis result information together with the merchandise information: [0083]-[0091]; housekeeping department 130: [0242])
Gotou does not explicitly teach predicting by a management function includes applying machine fault detection and classification algorithms thereto; 
However, Wang teaches predicting industrial machine service recommendations by a management function includes applying machine fault detection and classification algorithms thereto (420: fig. 4; fault classification by ART2 network: fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Gotou, predicting industrial machine service recommendations by a management function includes applying machine fault detection and classification algorithms thereto, as taught by Wang, so as to fault diagnostic system to help ensure effective equipment maintenance at microscopic level in compact and inexpensive way.

Regarding Claim 10. Gotou further teaches the industrial machine service recommendations are for an industrial machine (103 (1): fig. 26)

Regarding Claim 11. Gotou further teaches the industrial machine service recommendation is for the at least one moving part ([0006], [0081]).

Regarding Claim 12. Gotou further teaches the last least one moving part is a rotating part of a machine (bearing 1: fig. 26).

Regarding Claim 14. The Gotou does not explicitly teach the at least one moving part is a gear of the industrial machine.
However, Wang further teaches the at least one moving part is a gear of the industrial machine (430: fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Gotou, the at least one moving part is a gear of the industrial machine, as taught by Wang, so as to fault diagnostic system to help ensure effective equipment maintenance at microscopic level in compact and inexpensive way.

Regarding Claim 15.Wang further teaches applying machine fault detection algorithms comprises adapting reference data representing an industrial machine maintenance recommendation responsive to comparing a count of gear teeth of the gear of the industrial machine with a count of gear teeth of a corresponding gear in the reference data (abstract, The expert rules for gear failures: col. 28, l.48-col. 29, l.23).

Regarding Claim 16. Wang further teaches the reference data being adapted is a timing of a maintenance event identified via the industrial machine maintenance recommendation (440: fig. 4).

Regarding Claim 17. Wang further teaches applying machine fault detection algorithms comprises adapting data representing an industrial machine maintenance recommendation for a similar industrial machine responsive to comparing a count of gear teeth of the gear of the industrial machine with a count of gear of a corresponding gear of the similar machine (abstract, col. 28, l.48-col. 29, l.23).

Regarding Claim 18. Wang further teaches the similar industrial machine data being adapted is a timing of a maintenance event identified via the industrial machine maintenance recommendation (440: fig.4; col. 30, l.61-col.31, l.2).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2002/0013635) in view of Wang et al. (US 5,566,092), as applied on Claim 11, further in view of Neti et al. (US 2014/0167810)

Regarding Claim 13. The modified Gotou does not explicitly teach the at least one moving part, i.e. bearing is disposed in a gear box of a machine.
However, Neti teaches at least one moving part (146: fig. 2) is disposed in a gear box of a machine (140: fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Gotou, the at least one moving part is disposed in a gear box of a machine, as taught by Neti, so as to determine a fault in the mechanical device at microscopic level in compact and inexpensive way.
Allowable Subject Matter
Claims 1-8 are would be allowable if overcome current 112 rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 1 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “the sequence of data value and a sub-sampling rate, wherein the sub-sampling rate is lower than the streaming sample rate, and produces at least one sub-sampled output sequence of data comprising select samples from the sequence of samples based on at least one of the sub-sampling rate and a ratio of the streaming sample rate and the sub- sampling rate”, as cited in Claim 1 and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Clayton et al. (US 20160078695) disclose systems, methods, and apparatus for time series data adaptation, including sensor fusion, are disclosed. For example, a system includes a variational inference machine, a sequential data forecast machine including a hidden state, and a machine learning model.
b) Bechhoefer et al. (US 2012/0065901) disclose a system and method consistent with the present disclosure may provide a relatively low cost, relatively robust data acquisition and analysis system useful for condition-based maintenance. The system may be useful for condition-based maintenance in industrial applications, e.g., of equipment and/or machinery. The industrial monitoring system may be used, for 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864